IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40542
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARTHA MARTINEZ-GONZALEZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:01-CR-209-ALL
                        - - - - - - - - - -
                         February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Martha Martinez-Gonzalez (Martinez) appeals the 37-month

sentence imposed following her plea of guilty to a charge of

being found in the United States after deportation, a violation

of 8 U.S.C. § 1326.   She contends that her prior state felony

conviction for possession of cocaine is not an “aggravated

felony” for purposes of U.S.S.G. § 2L1.2(b)(1)(C)(2001).   She

also submits that any uncertainty in the interpretation of the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40542
                                  -2-

illegal reentry guideline must be resolved in her favor pursuant

to the rule of lenity.

     In United States v. Caicedo-Cuero, 312 F.3d 697, 706-11

(5th Cir. 2002), this court has recently held that the purpose

of the 2001 amendments to the illegal reentry guideline is

“clear” and that possession of a controlled substance is an

“aggravated felony” for purposes of the eight-level increase of

U.S.S.G. § 2L1.2(b)(1)(C).    Accordingly, Martinez’s arguments

are foreclosed, and she is not entitled to relief.    See id.;

Chapman v. United States, 500 U.S. 453, 463 (1991).

     AFFIRMED.